Citation Nr: 1433759	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho



THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the RO. 

In December 2011, the Veteran presented testimony at a hearing conducted at the RO.  A transcript of this hearing has been associated with the claims folder.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim in the Veteran's case.


FINDINGS OF FACT

1.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to excessive and harmful noise levels during service.

2.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to have had its onset following the Veteran's exposure to harmful noise levels during service.


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

To the extent that the action taken herein below is favorable to the Veteran, a discussion of VCAA is not required at this time. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The Veteran reports developing ringing in the ears after being exposed to elevated and harmful noise levels in connection with his duties during service.  He reports serving as a fuel specialist with a helicopter unit in Vietnam and being exposed to hazardous levels of  noise from weapon and artillery fire, helicopters and explosions.  He also asserts that he was involved in combat action, and his base was mortared and rocketed on a regular basis.  The Board concedes that the Veteran was exposed to acoustic trauma during service. 

Significantly, service treatment records (STRs) show that a hearing test was not provided to the Veteran at his separation examination in 1968.

The Veteran contends that his tinnitus is related to noise exposure while on active duty, and not from any noise exposure since active service.  During the December 2011 hearing, he stated that he originally associated his tinnitus with his flashbacks, but when the flashbacks ended his tinnitus continued.  He has indicated that the ringing in his ears began soon after service, but he did not know what tinnitus was at the time.   

The July 2010 VA examiner found that the tinnitus was unrelated to active duty noise exposure since the Veteran indicated to the examiner that its onset occurred during the late 1970's.  However, the examiner did not address the Veteran's credible lay statements that the ringing in his ears developed soon after his noise exposure during service.

As stated, service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

The Board finds in this regard that the Veteran provided competent and credible lay testimony to establish that his tinnitus was incurred during service by asserting that he has experienced a ringing in his ears that began soon after service and had continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Hence, on this record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset following to the Veteran's exposure to excessive noise levels in the Republic of Vietnam during service . 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


Bilateral hearing loss

As stated, the STRs show that the examination at separation from service in 1968 did not test the Veteran's hearing.  An induction examination shows that the Veteran's hearing was normal coming into service.

The July 2010 VA examiner found that the Veteran currently had bilateral sensorineural hearing loss disability.  She noted that most of the Veteran's noise exposure occurred during his active duty in Vietnam and that he had very little civilian and recreational noise exposure.  She opined that, since there was no separation hearing examination she could not form an opinion regarding the onset of the Veteran's hearing loss without resorting to mere speculation.  

The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, as noted, the Board finds that the Veteran was exposed to harmful noise levels incident to his duties while serving on active duty.  Moreover, the medical evidence establishes that the Veteran suffers from bilateral hearing loss disability for VA compensation purposes.  

Here, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

Indeed, the Veteran's statements that his bilateral hearing loss began during service, and the examiner's statement that most of his noise exposure occurred during service, are important and probative evidence in support of the claim. 

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing the current bilateral sensorineural hearing disability as likely as not had its clinical onset during service following the Veteran being exposed to harmful noise levels while serving in the Republic of Vietnam. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss disability is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


